Dibell, J.
(dissenting.)
I dissent from the holding that the evidence does not sustain the refusal of the court to find a parol gift of the land.
Though evidentiary facts are not in dispute the ultimate inference drawn from them, when reasonable minds may differ, is of fact and not of law. Great Northern Ry. Co. v. City of Minneapolis, 142 Minn. 308, 172 N. W. 135, and cases cited; Krause v. Union Match Co. 142 Minn. 24, 170 N. W. 848; State ex rel. Miessen v. District Court of Ramsey County, 142 Minn. 335, 172 N. W. 133. The burden of proof was upon the plaintiff. Coming here with an adverse finding it must appear, before the plaintiff can prevail, that the evidence does not sustain it. The minimum test of the sufficiency of evidence is whether it is manifestly or palpably opposed to the finding. On appeal the question whether a finding is sustained is of course one of law, for otherwise there could be no review of the sufficiency of evidence.
From so careful a consideration as I am able to give the evidence the refusal of the trial court to find a gift seems sustained. Its finding satisfies a higher than the minimum test. If I were to make a finding from the printed record, without the advantages that the trial court had for making correct deductions, I might come to the same conclusion, though conceding that a different one might be reached. The trial court, exercising a careful judgment and keeping a safe conscience, might find as it did. The result reached in this court is happier than that made necessary by the finding which the trial court felt compelled to make, for it is not to be doubted that had the father and son lived and things gone well the contemplated gift would have been made, or, if the father had lived some longer it is not unlikely that he would have given the property to his *19daughter-in-law as lie once indicated was a likely result. But it seems to me that the result now declared is reached by finding the facts from the evidence instead of determining as an appellate court the legal sufficiency of the evidence to sustain the findings of the trial court.